DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on January 6, 2020.  Claims 1-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "one or more discount methods" and “benchmark” in claim 1; “credit spread risk” and “rates risk” in claim 4; “leveraged, weighted sum of the expected future obligations” in claim 10; “target amount of coverage” in claim 11; “assets of different types” in claim 12; “recommended convexity or recommended leveraging” in claim 13; “desired properties” in claim 14; and “different discount methods” in claim 17 are all relative terms which render these claims indefinite.  Specifically, the above-noted terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Dependent claims 2, 3, 5-9, 15 and 16 are rejected as indefinite due to their dependence on an indefinite base claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1 is within the statutory categories of invention. 
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claim 1 recites:
1. A method comprising: receiving liability data indicating expected future obligations of a pension plan; determining a current value of the future obligations using one or more discount methods; applying a liability risk model to calculate risks associated with the current value, the risks including an interest rate portion and a credit spread portion; determining a proportion of plan capital to dedicate to hedging each of the interest rate portion and the credit spread portion; determining a benchmark for securities to obtain based on the determined proportions; and providing, for display to a user, a user interface including the benchmark.

Referring to the bolded limitations above, independent claim 1 is directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claim 1 is directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claim 1 only recites the fundamental economic practice of mitigating risk by, as described in the specification and recited in the claims, hedging interest rate and credit spread risks.  Further, claim 1 could be placed in the legal interaction grouping of abstract ideas as claim 1 recites a pension plan which is heavily regulated under Employee Retirement Income Security Act (ERISA) of 1974. 
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application e.g., to receive, store, or transmit data), the recitation in claim 1 of an interface does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 1 does not pertain to an improvement in the functioning of a computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 1, this claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, liability driven investment strategies having a glidepath where pension fund allocations are designed to hopefully be capable of meeting liabilities are notoriously well known as evidenced by the references cited on the PTO-892.  Moreover, the computer 1200 discussed in Fig. 12, [0074], is generic.  Accordingly, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claim 1 is not patent eligible.  Dependent claims 2-17 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claim 2-17 only refine the abstract idea by defining aspects of the risk mitigation hedging model.  Additionally, the formulas in claims 4 and 5 are in the mathematical concepts grouping of abstract ideas.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pekker (Liability-Hedging Handbook: A Guide to Best Practices for US Pension Plans, April 2018) in view of Carcano (US 2013/0238529).
In addition to the motivation statements below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Carcano in Pekker since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would 
Claim 1 recites:
A method comprising: receiving liability data indicating expected future obligations of a pension plan; (Pekker, Intro, projected benefit obligation)
determining a current value of the future obligations using one or more discount methods; (Pekker, Intro, discounted liability stream; Section I, liability discount rate most critical factor in computing present value of liabilities)
applying a liability risk model to calculate risks associated with the current value, the risks including an interest rate portion and a credit spread portion; (Pekker, Section I, liability-hedging portfolio consists of assets sensitive to interest rates and credit spreads)
determining a proportion of plan capital to dedicate to hedging each of the interest rate portion and the credit spread portion; (Pekker, Section I, weight of the liability-hedging portfolio within the overall asset allocation and its key characteristics, such as interest rate and credit spread durations, are a function of the funded status of the plan)
determining a benchmark for securities to obtain based on the determined proportions; and (Pekker, Section III, selecting common indexes as a benchmark for liability-hedging portfolio)
providing, for display to a user, a user interface including the benchmark.  (Pekker does not specifically disclose a user interface.  The related art reference Carcano, Fig. 2, [0062], discusses output device 1800 receives the optimal weights 1600, which can be used to generate buy and sell market orders 1900, and the residual risk estimation 1700 generated by the interest rate risk minimization device 1200.  It would have been obvious to a person of ordinary skill in the art at the time of filing to 
Claim 2 recites:
The method of claim 1, further comprising implementing a set of trades consistent with the benchmark.  (Pekker, Section III, securitized assets compared to benchmark; Section IV, physical implementation of portfolio set in line with benchmark)
Claim 3 recites:
The method of claim 1, wherein determining the proportion of plan capital to dedicate to hedging each of the interest rate portion and the credit spread portion comprises: determining a proportion of plan capital to designate as an immunizing portfolio; and determining a proportion of the immunizing portfolio that is completion capital and a proportion that is credit capital, wherein the completion capital is used primarily to hedge the interest rate risk and the credit capital is used primarily to hedge the credit spread risk.  (Pekker, Section I, Figure 4, interest rate and credit spread hedge ratios)
Claim 4 recites:
The method of claim 3 wherein the model uses a power law relationship defined as:

    PNG
    media_image1.png
    48
    736
    media_image1.png
    Greyscale
(Pekker, Section I, discusses parameters of liability-hedging portfolio include assets sensitive to interest rates and credit spreads but Pekker does not specifically disclose the power law relationship.  The related art reference Carcano, [0094], discusses equations used in principal component analysis (PCA) such as Equations 1, 10 and 12 for interest rate risk management reading on the above noted equation.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify credit spread risk models of Pekker to be based on interest rate equations as shown in Carcano so that effective liability hedge ratios construction may be implemented as discussed in Pekker, Section III.)
Claim 5 recites:
The method of claim 4, wherein N = 3.  (As noted above with respect to claim 4, equations are not discussed in Pekker.  However, Carcano, discusses equations having variables in the third power are used in principal component analysis (PCA) such as Equations 1, 10 and 12 used interest rate risk management reading on the above noted equation.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify credit spread risk models of Pekker to be based on interest rate equations as shown in Carcano so that effective liability hedge ratios construction may be implemented as discussed in Pekker, Section III.)
Claim 6 recites:
The method of claim 2, wherein at the limit where a size of the immunizing portfolio tends to zero, a majority of new capital added to the immunizing portfolio is designated as completion capital.  (Pekker, Section III, a fully funded plan with an asset allocation of 60% growth/40% liability hedge minimizes funded status volatility with a zero allocation to credit)
Claim 7 recites:
The method of claim 6, wherein as the size of the immunizing portfolio increases, an increasing proportion of the immunizing portfolio is designated as credit capital.  (Pekker, Section III, a fully funded plan with a 20% growth/80% liability hedge allocation appears to benefit from a modest exposure to credit as the weight of the growth portfolio is smaller)
Claim 8 recites:
The method of claim 1, wherein liability data is periodically received at a first timescale and the current value of the future obligations is periodically determined at a second timescale, shorter than the first timescale.  (Pekker, Section I, it is crucial to determine liability to be hedged and among the primary methods for calculating plan liabilities and their present value are accounting methods (ASC 715) and reported in a 10-K pension liability financial statement reading on yearly first time scale; Section IV, 
Claim 9 recites:
The method of claim 8, wherein the first timescale is annually and the second timescale is daily.  (Pekker, Section I, it is crucial to determine liability to be hedged and among the primary methods for calculating plan liabilities and their present value are accounting methods (ASC 715) and reported in a 10-K pension liability financial statement reading on yearly first time scale; Section IV, liability-hedging implementation options include portfolio holding that settle daily reading on second timescale)
Claim 10 recites:
The method of claim 1, wherein the benchmark is expressed as a leveraged, weighted sum of the expected future obligations discounted on credit and treasury yield curves, with the risks of the leveraged weighted sum matching the calculated risks associated with the current value.  (Pekker, Section III, common indexes, such as the Bloomberg Barclays Long Government/Credit, Long Credit, Long Treasury, or 20+ Year STRIPS as the benchmark for the liability-hedging portfolio; or for liability-hedging portfolios that aim to match duration, curve, and spread risk of the liabilities, a blend of market benchmarks plus futures positions that more closely mimic liability key rate exposures may be selected)
Claim 11 recites:
The method of claim 1, wherein the benchmark indicates a target amount of coverage at each of a set of key rate durations.  (Pekker, Section III, for liability-hedging portfolios that aim to match duration, curve, and spread risk of the liabilities, a blend of market benchmarks plus futures positions that more closely mimic liability key rate exposures may be selected)
Claim 12 recites:
The method of claim 1, wherein the benchmark indicates an amount of credit hedging assets of different types to obtain.  (Pekker, Section III, for liability-hedging portfolios that aim to match duration, 
Claim 13 recites:
The method of claim 1, wherein the benchmark indicates at least one of recommended convexity or recommended leveraging.  (Pekker, Section II, Figure 7, curve matching reads on convexity; Section III, adequate parameters should be crafted to ensure leverage is employed appropriately)
Claim 14 recites:
The method of claim 1, wherein the user interface further includes controls to enable the user to identify available securities with one or more desired properties.  (Pekker, Section III, liability hedge construction includes permissions based on quality of security and type of permissible securities.  As noted above with respect to claim 1, Pekker does not disclose an interface and the related art reference Carcano, Fig. 2, [0062], is relied on to show output device 1800 receives the optimal weights 1600, which can be used to generate buy and sell market orders 1900.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the permissible securities of Pekker to be displayed in the output device of Carcano so that effective liability hedge construction may be implemented as discussed in Pekker, Section III.)
Claim 15 recites:
The method of claim 1, wherein the user interface further includes controls to enable the user to obtain one or more securities.  (Pekker, Section III, liability hedge construction.  As noted above with respect to claim 1, Pekker does not disclose an interface and the related art reference Carcano, Fig. 2, [0062], is relied on to show output device 1800 receives the optimal weights 1600, which can be used to generate buy and sell market orders 1900.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the liability hedge construction of Pekker with placing market 
Claim 16 recites:
The method of claim 1, wherein the risks further include an inflation risk, the method further comprising determining a proportion of plan capital to hedging the inflation risk.  (Pekker, Section IV, inflation-hedging assets such as TIPS can offset the cost of rising liabilities in the event of rising inflation)
Claim 17 recites:
The method of claim 1, wherein the expected future obligations are stored as one or more sets of zero-coupon bonds, with each bond corresponding to different cash flow date of the pension plan's obligations priced by one or more different discount methods.  (Pekker does not specifically disclose expected future obligations are stored as one or more sets of zero-coupon bonds, with each bond corresponding to different cash flow date of the pension plan's obligations priced by one or more different discount methods.  However, the related art reference Carcano, [0009]-[0014], notes in the background section and in the detailed description the use of zero-coupon to determine future obligations.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Pekker to store expected future obligations as one or more sets of zero-coupon bonds, with each bond corresponding to different cash flow date of the pension plan's obligations priced by one or more different discount methods as disclosed in Carcano as this is the classic way that a portfolio of liabilities is defined as discussed in Carcano, [0009].)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Ryan (US 2010/0280969) discusses a custom liability index discount rate, [0002].
Lyons (US 2010/0121783) discusses a liability driven investment (LDI) strategy, [0266].
Mamorsky (US 2008/0183506) discusses ERISA requirements for pension plans, [0055].
Riggs (US 2015/0324919) discusses financial indices used as benchmarks, [0004].
Jacobsen (US 2014/0214723) discusses interest rate risk in pension plans, [0050].
Grigoriu (US 2016/0210695) discusses a pension asset allocation glidepath, [0005].
Borden (US 2011/0047060) discusses power-law market impact function, [0090].
Olsen (US 2003/0149648) discusses power law behavior in markets, [0129].
Zumbach (US 2002/0161677) discusses use of power law transformation for analysis of financial markets, [0077].
Goldberg (US 7,870,052) discusses forecasting portfolio losses at multiple horizons, Title.
McDermott, “Balancing investment goals and LDI: Goldman Sachs’ Scott McDermott”, April 2017.
Winkelmann et al., “Liability-Driven Investment Policy: Structuring the Hedging Portfolio”, November 2007.
Ledford, “Setting the Interest Rate Hedge for Pensions”, July 2017.
Bosse, “Liability-hedging strategies for pension plans: Close may be best”, May 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/





/DAVID P SHARVIN/Primary Examiner, Art Unit 3692